United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF INVESTIGATION, Charlotte, NC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1689
Issued: March 10, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 25, 2009 appellant filed a timely appeal from an April 20, 2009 merit decision of
the Office of Workers’ Compensation Programs denying his claim for an additional schedule
award. Under 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has more than a 56 percent monaural (right ear) hearing
loss for which he received a schedule award.
FACTUAL HISTORY
By decision dated January 29, 1997, the Office, in File No. xxxxxx929, granted appellant
a schedule award for 56 percent monaural (right ear) loss of hearing causally related to factors of
his federal employment in his capacity as a special agent. On November 24, 2008 appellant, a
retired 63-year-old special agent, filed an occupational disease claim alleging additional hearing

loss as a result of his federal employment. He noted that since his retirement in 1997 he had
experienced a continued degradation in his hearing loss. The employing establishment noted that
he retired on August 1, 1997. Since September 2007 appellant worked part time for Homeland
Security as a consultant. He also filed a claim for an increased schedule award on
November 24, 2008. The Office assigned File No. xxxxxx974 to this claim.
By letter dated December 11, 2008, the Office asked appellant to submit further
information. In response, appellant submitted results of hearing tests and medical examinations
from May 2, 1971 to May 15, 1996.
By letter dated February 16, 2009, the Office referred appellant to Dr. Stan D. Phillips, a
Board-certified otolaryngologist, for a second opinion. Dr. Phillips was asked to address
whether there was an increased hearing loss and, if so, whether it was caused or accelerated by
the previous work exposure. On March 3, 2009 he noted that appellant complained of worsening
hearing which now included the left ear. Dr. Phillips diagnosed sensorineural hearing loss
completely due to appellant’s employment noise exposure. He noted that appellant’s hearing
loss had significantly worsened from the last audiogram. A March 2, 2009 audiogram revealed
air testing for the right ear at the frequency levels of 500, 1,000, 2,000 and 3,000 cycles per
second (cps) revealed decibel losses of 65, 70, 80 and 90, respectively. Air testing for the left ear
at frequency levels of 500, 1,000, 2,000 and 3,000 cps revealed decibel losses of 60, 60, 65 and
75, respectively. Dr. Phillips did not provide a hearing loss estimate based on the audiogram
performed. He recommended hearing aids.
On March 11, 2009 the Office medical adviser reviewed the report from Dr. Phillips. He
noted that the date of appellant’s retirement in 1997 was critical in determining whether the
increased hearing loss was employment related. The Office medical adviser found that, because
noise-induced hearing loss does not worsen if there is no exposure to noise, and appellant was
not further exposed to noise due to his federal employment after 1997, he was not entitled to an
additional schedule award due to noise-induced sensorineural hearing loss.
By decision dated April 20, 2009, the Office denied appellant’s claim for an additional
schedule award based on the Office medical adviser’s finding that he did not have further
exposure to noise and, thus, his noise-induced hearing loss would not have worsened. It found
that appellant’s increased hearing loss was due to the normal aging process or presbycusis.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulations2 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss should
be determined. For consistent results and to ensure equal justice under the law for all claimants,
the Office has adopted the American Medical Association, Guides to the Evaluation of
1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404.

2

Permanent Impairment as the uniform standards applicable to all claimants.3 Office procedures
direct the use of the fifth edition of the A.M.A., Guides, issued in 2001, for all decisions made
after February 1, 2001.4
A claimant retains the right to file a claim for an increased schedule award based on new
exposure or on medical evidence indicating that the progression of an employment-related
condition, without new exposure to employment factors, has resulted in a greater permanent
impairment than previously calculated.5
ANALYSIS
The Office accepted that appellant sustained a monaural, right ear, hearing loss due to
hazardous noise exposure in the course of his federal employment. It granted a schedule award
for 56 percent impairment in his right ear under File No. xxxxxx929. With respect to appellant’s
subsequent claim for an increased schedule award under File No. xxxxxx974, the Office found
that the medical evidence did not establish a greater impairment.
The Office referred appellant to Dr. Phillips, a Board-certified otolaryngologist, for a
second opinion, who advised that appellant had a work-related sensorineural hearing loss.
Dr. Phillip reported that appellant’s hearing loss had significantly worsened from the last
audiogram. While noting that appellant’s hearing loss had worsened since the last audiogram, he
did not evaluate the audiogram performed. Dr. Phillips offered no opinion on whether appellant
sustained an increased hearing loss although he did recommend hearing aids. He did not fully
respond to the questions submitted by the Office.
The Office referred the record to an Office medical adviser who reviewed Dr. Phillips’
report. The Office medical adviser advised that appellant’s continued hearing loss since his
retirement in 1997 was not attributable to his employment.
The Board finds that the Office medical adviser’s report is insufficient to support the
denial of appellant’s claim for an additional schedule award for his hearing loss. The Office
medical adviser stated that the employee’s noise-induced hearing loss would not have progressed
because he was not exposed to noise after 1997 and that noise-induced hearing loss does not
worsen if there is no further noise exposure. In Kenneth W. Morgan,6 the Board stated that, in
general, a noise-induced sensorineural hearing loss does not progress after exposure to hazardous
occupational noise ceases. However, the Board did not enunciate this principle as a general rule
but based the particular decision on the opinions of the medical specialists of record. In

3

Id. at § 10.404(a).

4

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).
See S.K., 60 ECAB ___ (Docket No. 08-848, issued January 26, 2009).
5

A.A., 59 ECAB ___ (Docket No. 08-951, issued September 22, 2008); Tommy R. Martin, 56 ECAB 273 (2005).

6

28 ECAB 569 (1977).

3

Adelbert E. Buzzell,7 the Board cautioned against an Office medical adviser providing a blanket,
unrationalized statement that hearing loss does not progress following the cessation of hazardous
noise exposure.8 The Office medical adviser’s opinion, without a rationalized opinion
supporting his conclusion that appellant’s hearing loss did not worsen due to his lack of noise
exposure, is of diminished probative value.
Dr. Phillips noted that appellant’s hearing had significantly worsened since the last
audiogram and opined that appellant’s hearing loss was employment related. However, he failed
to evaluate the March 2, 2009 audiogram to determine whether appellant sustained an increased
hearing loss. Dr. Phillips did not provide any opinion to the Office as to whether appellant
sustained an increase in his hearing loss and, if so, if any such increase was attributable to his
employment. In this regard, he did not address the questions submitted by the Office.
Proceedings under the Act are not adversarial in nature, nor is the Office a disinterested arbiter.9
While the claimant has the burden to establish entitlement to compensation, the Office shares
responsibility in the development of the evidence to see that justice is done.10 Once the Office
undertakes to develop the medical evidence further, it has the responsibility to do so in the
proper manner.11
Since Dr. Phillips failed to address whether appellant’s hearing loss had worsened or if
the hearing loss was employment related, the April 20, 2009 decision will be set aside and the
case record remanded to the Office. After such development, as is deemed necessary, the Office
should issue a de novo decision on appellant’s claim to an additional schedule award for his
employment-related hearing loss.
CONCLUSION
The Board finds that this case is not in posture for a decision.

7

34 ECAB 96 (1982). See also Armando Bello, 34 ECAB 1739 (1983) (the Board does not take positions on
medical questions of general application, but relies on the medical evidence in each case).
8

Id.

9

P.K., 60 ECAB ___ (Docket No. 08-2551, issued June 2, 2009); Donald R. Gervasi, 57 ECAB 281 (2005).

10

J.B., 60 ECAB ___ (Docket No. 08-1735, issued January 27, 2009); William B. Webb, 56 ECAB 156 (2004).

11

P.K., supra note 9.

4

ORDER
IT IS HEREBY ORDERED THAT the April 20, 2009 decision of the Office of
Workers’ Compensation Programs be set aside. The case is remanded for further proceedings
consistent with this decision of the Board.
Issued: March 10, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

